DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2021 and 3/15/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a display controller configured to switch a display direction of the incline information in a case in which the incline in the roll direction of the imaging apparatus exceeds a roll-direction predetermined range; wherein, in a case in which the incline in the pitch direction of the imaging apparatus exceeds a pitch-direction predetermined range, the display controller is configured to fix the display direction of the incline information displayed on the display when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach the imaging apparatus is in a horizontal position, the incline information about the incline in the roll direction is 4 200720.00282/126113873v.1Application No. 17/315,868Docket No.: 200720-00282 displayed horizontally with respect to the display, and the incline information about the incline in the pitch direction is displayed vertically with respect to the display, and wherein, in a case in which the incline in the pitch direction of the imaging apparatus is within a pitch-direction predetermined range and the incline in the roll direction exceeds the roll- direction predetermined range, the display controller is configured to switch the display direction of the incline information of the imaging apparatus to a switched display direction, and display the incline information of the imaging apparatus in the switched display direction when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 24, 2022